Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (20120316827, from IDS) in view of Carbonera (20130138404, from IDS).
Regarding claim 16, Wilkinson teaches a force sensed surface scanning method for a scanning robot including a surface scanning end-effector, the force sensed surface scanning method comprising (abstract, par. 41): 
a surface scanning controller controlling a the surface scanning end-effector scanning end-effector including the surface scanning end-effector generating force sensing data informative of a contact force applied by the surface scanning end-effector to the anatomical organ (par. 41-42 and 49); and 
the surface scanning controller constructing an intraoperative volume model of the item responsive to the force sensing data generated by the surface scanning end-effector indicating a defined surface deformation offset of the anatomical organ (pars. 52-55).
Wilkinson does not teach that anatomical organ is being scanned using a force sensor.
Carbonera teaches this in pars. 35-36.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Wilkinson the ability to scan different objects such as an organ as taught by Carbonera.  The reason is to generate models of human parts. 

  


Allowable Subject Matter
Claims 1-15 are allowed.  Claims 1 and 11 recite in part: 
sample point of the plurality of sample points having a contact force applied thereto by the surface scanning end-effector during the surface scanning indicating a defined surface deformation offset of the anatomical organ and excluding each sample point of the plurality of sample points having a contact force applied thereto by the surface scanning end-effector during the surface scanning failing to indicate the defined surface deformation offset of the anatomical organ.
These limitations are not found in the prior art.  

Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims recite limitations that are part of the allowable subject matter of claims 1-15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666